Citation Nr: 1541551	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  01-07 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to July 1, 1997, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, granted entitlement to TDIU effective July 1, 1997.  The Veteran appealed the assigned effective date for the award of TDUI. 

The Veteran was afforded a Board hearing at the RO in June 2003 before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  The Board sent the Veteran a letter in September 2010 informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  In October 2010, the Veteran declined the offer for a second Board hearing.

This case has been before the Board on several occasions, to include returns from the U.S. Court of Appeals for Veterans Claims (Court) after the Board's decision had been vacated and remanded for compliance with the Joint Motion for Remands.  Most recently, in an October 2013 decision, the Board denied the claim entitlement to an effective date prior to July 1, 1997 for a TDIU on an extra-schedular basis.  The Veteran appealed the denial of his claim to the Court, and giving raise to the January 2015 Court Order to vacate the October 2013 Board decision and remand for compliance with Joint Motion for Remand. 

In June 2015, the Board sent the claim to a Veterans Health Administration (VHA) specialist for a medical opinion.  This opinion was received in August 2015.  Although the VHA opinion has not yet been provided to the Veteran and his representative, as the Board is granting in full the benefit sought on appeal, this procedural error is deemed to be non-prejudicial to the Veteran.  38 C.F.R. § 20.903 (2015).  In this regard, the Board notes that in the previous decisions, August 5, 1992 has been considered to be the date of informal claim for TDIU.  The Veteran has not asserted otherwise, and August 5, 1992 has been consistently noted as the original date of informal claim in the various Brief of the Appellant and Joint Motions for Remands.  As discussed in detail below, an award of TDIU since August 5, 1992 is warranted, and the Board is granting in full the benefit sought on appeal. 

The Board has also reviewed the Veteran's paperless Virtual VA and VBMS claims files in conjunction with this appeal. 


FINDINGS OF FACT

1.  The Veteran's informal claim for a TDIU was received on August 5, 1992.

2.  For the entire period from August 5, 1992, date of claim to June 30, 1997, although the Veteran does not meet the schedular criteria for a TDIU, he is reasonably shown to be unable to obtain or retain substantial gainful employment due to his service-connected PTSD disability. 


CONCLUSION OF LAW

The criteria for an effective date of August 5, 1992, for the grant of a TDIU, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.400, 4.16(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Given the favorable disposition of the claim for a TDIU, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

The Veteran asserts that he is entitled to an earlier effective date of August 5, 1992, for the award of TDIU because his PTSD disability was so severe so as preclude his ability work.  After review of the evidence, the Board agrees with the Veteran's argument, and grants an earlier effective date.

A TDIU is an award of increased compensation.  The effective date of an increase in compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o).  However, if evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date shall be the date of the factually ascertainable increase rather than the date of receipt.  38 U.S.C.A. § 5110 (b)(2); see also 38 C.F.R. § 3.400(o)(2).  Generally then, to determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Additionally, 38 C.F.R. § 3.155(a) provides that any communication or action from a claimant, indicating an intent to apply for one or more benefits under the laws administered by the VA, may be considered an informal claim.  Such informal claims must identify the benefit sought.  The submission of certain medical records may constitute an informal claim for an increase in disability compensation.  38 C.F.R. § 3.155(a).  When considering "informal claims" based on medical records, the "date of claim" will be the date of treatment for VA or uniformed services report of examination, hospitalization, or treatment and the date of receipt for evidence from a private physician, layman, state, or other institution.  38 C.F.R. §§ 3.155(c); 3.157(b). 

The Board has previously recognized, and the Veteran has not asserted otherwise, that a Report of Contact dated August 5, 1992 constituted an informal claim for TDIU.  On that date, the Veteran called the RO to establish an informal claim for PTSD, and he subsequently filed his formal claim, VA Form 21-526, Veteran's Application for Compensation or Pension, in March 1993.  A January 1995 rating decision granted service connection for PTSD, evaluated as 30 percent disabling, effective August 5, 1992.  A January 1997 Board decision granted service connection for chloracne, denied an effective date earlier than August 5, 1992, for the grant of service connection for PTSD, and remanded the issue of entitlement to an evaluation in excess of 30 percent for PTSD.  In August 2000, the RO increased the evaluation for PTSD to 70 percent, effective July 1, 1997.  An August 2000 rating decision granted entitlement to TDIU effective July 1, 1997.

Having determined that August 5, 1992, is the date of claim for purposes of assigning an effective date, the Board must now look to the evidence to determine when it was "factually ascertainable" that the criteria for TDIU were met.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Prior to July 1, 1997, service connection was in effect for PTSD and chloracne.  The record indicates that the Veteran did not meet the schedular criteria for TDIU until July 1, 1997.  Prior to July 1, 1997, he Veteran's combined evaluation was 30 percent from August 5, 1992, and 40 percent from May 2, 1997.  The Board notes in passing that the Joint Motions dated in October 2007, June 2009, and August 2010 have not disputed the fact that the Veteran had not met the schedular criteria for TDIU prior to July 1, 1997.  Additionally, in its December 2011 decision, the Board denied the Veteran an effective date prior to July 1, 1997, on a schedular basis, and that denial was not appealed to the Court.  Therefore, this Board decision is final, and the issue is no longer before the Board.

A TDIU rating may be granted on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  For a veteran to prevail on an extraschedular basis, the record must reflect some factor which takes the case outside the schedular criteria.  The Board, however, does not have the authority to make an extraschedular assignment in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extra-schedular consideration has been first referred to and denied by VBA's Director of Compensation & Pension Service. 

The rating board did not initially refer this case for extraschedular consideration.  The Board remanded the matter in December 2011 for extraschedular consideration because of the Veteran's allegations of unemployment due to his service-connected PTSD disability.  The Director of the Compensation Service issued a June 2012 determination that an extraschedular rating was not warranted. 

Where there has been a review by the C&P Director, that determination is subject to review by the Board on appeal.  Anderson v. Shinseki, 22 Vet. App. 423 (2009) (noting that "although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").  The Board thus here conducts its own review of the extraschedular TDIU question. 

In determining whether a claimant is unable to secure or follow a substantially gainful occupation, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  When the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Beaty v. Brown, 6 Vet. App. 532, 534 (1994) (considering Veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356, 357 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  That a veteran can no longer perform a particular job, however, is not dispositive of the issue.  Rather, the criteria for a TDIU rating contemplate that a Veteran's service-connected disabilities alone preclude him from securing or following all forms of substantially gainful employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The evidence of record demonstrates that the Veteran's PTSD disability impacted his ability to work well prior to August 5, 1992.  See Records of Vet Center treatment from August 1982 to May 1993.  Notably, in an August 1982 Vet Center treatment noted, his treating counselor concluded that "at the present it is probably unrealistic to expect [the Veteran] to handle regular employment in a traditional setting although he may be able to manage relatively low-stress work in a very supportive environment." Again, however, this appeal is limited to the date of informal claim of August 5, 1992.  Moreover, the Veteran did not have any service connected disabilities prior to August 5, 1992; TDIU cannot be awarded prior to that date.  

Based on a review of the evidence of record, there is uncertainty in the medical evidence dated from August 5, 1992 to June 30, 1997 on whether the Veteran's PTSD disability continued to preclude his ability to work.  See VA treatment from 1982 to 1997; VA examination reports dated in September 1993, September 1994, April 1997, and July 1997; as well as the reports of  June 2013 and August 2015 VHA medical opinions.  In this regard, some of the medical records suggest improvement in the Veteran's PTSD disability, while other medical records indicate that the severity of the Veteran's PTSD disability had remained consistent and continued to preclude his ability to work in traditional environment. 

Given the conflicting medical findings, and after resolving any doubt in the Veteran's favor, the Board finds that the evidence of record is at least in equipoise on whether the severity of the Veteran's PTSD disability precluded his employability during the period from August 5, 1992 to June 30, 1997.  Accordingly, he is unemployable due to his service-connected PTSD and an extraschedular TDIU rating is warranted for the period from August 5, 1992 to June 30, 1997.  38 C.F.R. § 4.16(b). 

In short, as his claim was received on August 5, 1992, and it was factually ascertainable that he was unable to obtain and maintain substantially gainful employment due to the severity of his PTSD, an earlier effective date of August 5, 1992, for the award of a TDIU is granted.


ORDER

 An earlier effective date of August 5, 1992, for the grant of a TDIU is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


